DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A) 
The amendment filed on 12/21/2021 has been acknowledged. 

Amendment Summary
Claims 1, 4, 11, 14, 19, 21, 22, 23  and 24  are amended. 
Claims 3, 5, 13 and 15  are canceled.



Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1, 2, 4, 6, 12, 14 and 16-25 have been considered but they are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8 and 10-12, 14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0257495 A1) in view of Herrala (US 2012/0057518 A1) and further in view of Combes (US 2019/0245716 A1).

Regarding Claims 1, 11, 19, 21, 23, 24
Chen discloses a Bluetooth mesh network (See Fig.(1, 2); [0038]), comprising:
a server (Fig.1(300));
a Bluetooth gateway (Fig.(1,2)(100)); and
a plurality of Bluetooth devices (Fig.1(400); Fig.2(appliances); [0062]; [0066]; Bluetooth target devices),

wherein:
(Fig.(1,2)(100)) is configured 

to receive a control request (See [0038]; receive a voice control instruction) with respect to controlling a to-be-controlled Bluetooth device (See [0038]; to send the control data from the networking module 200 to a target device 400 to implement control of the target device) among the plurality of Bluetooth devices (See [0062]; [0066]; Bluetooth target devices) and 

to communicate the control request to the server (Fig.1(300)) in response to receiving the control request (See [0038]; The networking module 200 is configured to send the received voice control instruction to a recognition device 300 for voice recognition); and

 the server (Fig.1(300)) is configured to:

 receive the control request from at least a first of the plurality of Bluetooth devices (See Fig.2(500); [0038]; The networking module 200 is configured to send the received voice control instruction to a recognition device 300 for voice recognition),  

determine at least one Bluetooth gateway (Fig.1(100)) via which the
to-be controlled Bluetooth device (See {0062]; [0066]) is to be controlled (See [0038]; transmit instruction from server through a gateway module to control target device); 

comprising:

determining the to-be-controlled Bluetooth device based at least in part on
(i) a type of instruction corresponding to the control request (See [0049-0051]; transmitting specific control instruction and expecting response back from specific control instruction) and a mapping of types of instructions to to-be controlled Bluetooth devices (See [0049-0051]; a target device is specified, can be reached through hopping, expected specific response is awaiting corresponding to specific control instruction or otherwise resending control data or in case of no success an error is flag); 

control the to-be-controlled Bluetooth device (Fig.2(appliances): Fig.1(400); [0049]) via at least one Bluetooth gateway (See Fig.(1,2)(100); [0038]; [0041]; [0049]; [0058]; send control data to the Bluetooth MESH module 100 according to a recognition result returned from the recognition device 300), 


wherein the server (Fig.1(300)) controls the to-be controlled Bluetooth device (Fig.2(appliances): Fig.1(400); [0049]) based at least in part on the control request (See [0038]; [0041]; [0049]; [0058]; The Bluetooth MESH module 100 is further configured to send the control data from the networking module 200 to a target device 400 to implement control of the target device).


But Chen fails to explicitly recite 
About a plurality of gateways as part of the mesh network.

determining the at least one of the plurality of Bluetooth gateways based at least in part on historical information indicating one or more of the plurality of Bluetooth gateways that previously communicated with the to-be-controlled Bluetooth device; and

However in analogous art,
Herrala teaches about a Bluetooth mesh network having multiple gateways. control by server to control multiple intended target devices (See Fig.(2, (3(A,B), 5, 6); [0027]; [0031-0035]).


Chen and Herrala are analogous art because they all pertain to Bluetooth mesh network. Chen teaches about a mesh network with one air conditioner device as a Bluetooth gateway to service with Bluetooth device. Herrala teaches about a Bluetooth mesh network having multiple  gateways. Chen could use Herrala features in order to control multiple different Bluetooth devices through multiple gateway in multiple distance locations. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Chen and Herrala as to obtain a flexible, efficient and expandable  mesh network.  

But Chen and Herrala fails to explicitly recite 
determining the at least one of the plurality of Bluetooth gateways based at least in part on historical information indicating one or more of the plurality of Bluetooth gateways that previously communicated with the to-be-controlled Bluetooth device; and


However in an analogous art,
Coombes teaches about a network node determining the at least one of the plurality of Bluetooth gateways based at least in part on historical information (See Fig.4, 5, 7(A,B); [0044]; [0046]; [0050]).


Chen,  Herrala and Coombes are analogous art because they all pertain to Bluetooth mesh network. Chen teaches about a mesh network with one air conditioner device as a Bluetooth gateway to service with Bluetooth device. Herrala teaches about a Bluetooth mesh network having multiple  gateways. Coombes teaches about a network node determining the at least one of the plurality of Bluetooth gateways based at least in part on historical information. Chen and Herrala could use Combes features in order to select the proper gateway and target device according to historic routing information. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Chen, Combes and Herrala as to obtain a flexible, efficient and expandable  mesh network.  

 

Regarding Claims 2, 12, 20
Chen, Herrala and Combes teach all  the features with respect to Claims 1, 11, 19 and Chen further teaches 
                   wherein the server is further configured to 

send the control request to the Bluetooth gateway (See [0038]; [0042]; messages are transmitted through relay) in connection with controlling the to-be-controlled Bluetooth device  (See Fig.(1,2); [0038]; [0042]; [0049]) based at least in part on the control request (See Fig.(1,2); [0038]; [0042]; [0049]).


Regarding Claims 4, 14
           Chen, Herrala and Combes teach all  the features with respect to Claims 1, 11 and Herrala further teaches 

            


(See Fig.6; [0033-0035]), comprises
selecting a target Bluetooth gateway from among the plurality of Bluetooth gateways to serve as the target Bluetooth gateway (See Fig.6; [0033-0035]), 

 with which to control the to-be-controlled Bluetooth device (See Fig.6; [0033-0035]; devices are found through routing tables and identification),
               the target Bluetooth gateway being selected (See [0035]; select gateway closer to  the to-be-controlled Bluetooth device) based at least in part on whether a signal range of the Bluetooth gateway covers the to-be-controlled Bluetooth device (See [0035]; select gateway closer to  the to-be-controlled Bluetooth device).



Regarding Claims 6, 16, 20
Chen, Herrala and Combes teach all  the features with respect to Claim 1, 11, 19 and Herrala further teaches 
             wherein the server is further configured to:

send the control request to the at least one of the plurality of Bluetooth gateways (See Fig.6; [0033-0035])  in connection with the target Bluetooth gateway controlling the to-be-controlled Bluetooth device based at least in part on the control request (See [0033-0035]; control request comprises identifier and mesh network configuration to route control to destination)).



Regarding Claims 7, 17
Chen, Herrala and Combes teach all  the features with respect to Claim 6, 16 and Chen further teaches 

wherein:
the control request is a voice request (See Fig.1; [0052]; receive voice control instruction);

the server (Fig.1(300); [0053]) is further configured to:
convert the voice request to a text instruction (See [0052];[0056]; convert voice to control code); and
send the text instruction to the target Bluetooth gateway (See Fig.(1,2); [0052];[0056]); and
the at least one of the plurality of Bluetooth gateways  (See Herrala [0033-0035]) is further configured to perform an intent analysis (See Fig.5; [0058-0062]) based at least in part on the text instruction to obtain a control intent (See [0052]; [0056]]; received control code), and to control the to-be-controlled Bluetooth device based at least in (See Fig,5; [0052]; [0058]; control code is sent to target device).


Regarding Claims 8, 18
Chen, Herrala and Combes teach all  the features with respect to Claims 1, 11 and Chen further teaches 

wherein the server is further configured to:

perform an intent analysis with respect to the control request to obtain a control intent (See Fig.5; [0058-0061]);
send the control intent to the at least one of the plurality of Bluetooth gateways (See Herrala [0033-0035]) in connection with the target Bluetooth gateway controlling the to-be-controlled Bluetooth device (See Fig.5; [0058-0061]).


Regarding Claim 10,
Chen and Herrala teach all  the features with respect to Claim 1 and Herrera further teaches

                  wherein the to-be-controlled Bluetooth device is
configured to:

Bluetooth device (See {0060-0061]); and
the at least one Bluetooth gateway is further configured to receive the indication of the current status of the to-be-controlled Bluetooth device (See [0060-0061]), and to communicate the indication of the current status of the to-be-controlled Bluetooth device to the server (See [0060-0061]).


Regarding Claim 25, 
Chen, Herrala and Combes teach all  the features with respect to Claim 1 and Herrala further teaches 
             wherein the Bluetooth gateway (See Fig.6(Node Serving Client 1)) corresponding to a Bluetooth device (Client 2)) that received the control request (Fig.6(S11)) is different (See [0035]; gateway receiving control and gateway serving to be controlled device are different) from the at least one Bluetooth gateway (Fig.6(Node Serving Clint 2)) via which the to-be-controlled Bluetooth device is controlled (Fig.6(Client 2)).


Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0257495 A1) in view of Herrala (US 2012/0057518 A1) in view of Combes (US 2019/0245716 A1)  and further in view of Liang (US 2015/0271808 A1).

Regarding Claims 9,
Chen, Herrala and Combes teach all  the features with respect to Claim 1,  and Herrera further teaches
                    wherein the plurality of Bluetooth gateways (See [0032-0034]) communicate with the server using a non-Bluetooth mode of communication (See [0029]; gateway with IP that separate server and the mesh network), 


But Chen, Herrala and Combes fail to explicitly recite about 
a communication distance of the non-Bluetooth mode of communication is greater than a communication distance of a Bluetooth mode of communication 

However in analogous art,
Liang teaches about a communication distance of the non-Bluetooth mode of communication is greater than a communication distance of a Bluetooth mode of communication (See [0044]; [0055]).


Chen, Herrala, Combes and Lang are analogous art because they all pertain to Bluetooth mesh network. Chen teaches about a mesh network with one air conditioner device as a Bluetooth gateway to service with Bluetooth device. Herrala teaches about a Bluetooth mesh network having multiple  gateways. Liang teaches about a communication distance of the non-Bluetooth mode of communication is greater than a communication distance of a Bluetooth mode of communication. Chen, Combes and Herrala could use Liang features in order to place server device at greater distance than Bluetooth mesh network. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Chen, Herrala, Combes and Liang as to obtain a flexible, efficient and expandable  mesh network.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646